                                                         Case 20-10166-JTD   Doc 553         Filed 03/30/20         Page 1 of 6
Court Conference                                                                                           U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                   03/30/2020                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:                   01:00 PM ET
                                                                                                                                           Honorable John T. Dorsey
                                                                                                                                                         Courtroom
                                                                                                                                                Amended Calendar Mar 30 2020 10:01AM

 Page #        Item #     Case Name           Case #      Proceeding          App ID Appearing             Telephone       Firm Name                           Representing
                          Lucky's Market      20-10166    Hearing            10494233   Matthew Austria    (302)           Austria Legal, LLC                  Creditor, Captive-Aire
                          Parent Company,                                                                  521-5197 ext.                                       System, Inc / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10493028   Michael E. Baum    (248)           Schafer & Weiner, PLLC              Creditor, Ufer Family
                          Parent Company,                                                                  540-3340 ext.                                       Properties / LISTEN
                          LLC                                                                                                                                  ONLY
                          Lucky's Market      20-10166    Hearing            10493228   Karen C.           (302)           Connolly Gallagher LLP              Claimant, Market at
                          Parent Company,                                               Bifferato          757-7300 ext.                                       McKnight I / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10493031   Howard Borin       (248)           Schafer & Weiner, PLLC              Bankruptcy Counsel,
                          Parent Company,                                                                  540-3340 ext.                                       Ufer Family Properties
                          LLC                                                                                                                                  LLC / LIVE
                          Lucky's Market      20-10166    Hearing            10496528   Laura Bouyea       (410)           Venable LLP                         Bankruptcy Counsel,
                          Parent Company,                                                                  528-2345 ext.                                       SB-Vets-1 / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10480078   Elizabeth N.       (214)           Polsinelli PC                       Debtor, Lucky's Market
                          Parent Company,                                               Boydston           661-5557 ext.                                       Parent Company, LLC /
                          LLC                                                                                                                                  LIVE
                          Lucky's Market      20-10166    Hearing            10496501   Dustin T. Branch   (424)           Ballard Spahr LLP                   Creditor, Brixmor
                          Parent Company,                                                                  204-4354 ext.                                       Operating Partnership
                          LLC                                                                                                                                  LP, et al. / LIVE
                          Lucky's Market      20-10166    Hearing            10490520   Charles J. Brown   (302)           Gellert Scali Busenkell & Brown     Creditor, Horn
                          Parent Company,                                               III                425-5813 ext.   LLC                                 Investment / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10489431   Kate R. Buck       (302)           McCarter & English                  Creditor, Greenleaf
                          Parent Company,                                                                  984-6300 ext.                                       Capital / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10491398   Mary Caloway       (302)           Buchanan, Ingersoll & Rooney,       Creditor, Albertson's
                          Parent Company,                                                                  552-4209 ext.   P.C.                                Market / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10490761   Marc Carmel        (312)           McDonald Hopkins LLC                Interested Party, Bo
                          Parent Company,                                                                  642-1484 ext.                                       Sharon / LIVE
                          LLC
                          Lucky's Market      20-10166    Hearing            10493187   E. Rebecca         (314)           Stone Leyton & Gershman             Creditor, Schnuck
                          Parent Company,                                               Case               721-7011 ext.                                       Markets Inc. / LIVE
                          LLC

Serenia Taylor ext. 855                                                       CourtConfCal2009                                                                                 Page 1 of 6
                          Lucky's Market    20-10166   Case  20-10166-JTD
                                                        Hearing             Doc 553
                                                                                  TiffanyFiled
                                                                            10491925            03/30/20
                                                                                          S. Cobb   (614)           PageVorys
                                                                                                                         2 ofSater
                                                                                                                              6 Seymour and Pease            Interested Party, Casto /
                          Parent Company,                                                                  464-8322 ext.   LLP                               LISTEN ONLY
                          LLC
                          Lucky's Market    20-10166    Hearing             10493006   Michael D.          (302)           Ashby & Geddes                    Interested Party, Scott
                          Parent Company,                                              DeBaecke            654-1888 ext.                                     Randolph / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10496159   John D. Demmy       (302)           Saul Ewing Arnstein & Lehr LLP    Creditor, Weingarten
                          Parent Company,                                                                  421-6854 ext.                                     Realty / LISTEN ONLY
                          LLC
                          Lucky's Market    20-10166    Hearing             10496225   Michael M.          (208)           Albertsons Companies, LLC         Objector, Albertson's
                          Parent Company,                                              Dingel              395-5254 ext.                                     LLC / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10496812   Daniel Etlinger     (813)           Jennis Law Firm                   Creditor, Greenleaf
                          Parent Company,                                                                  229-2800 ext.                                     Capitol / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10491945   Garrett Fail        (212)           Weil Gotshal & Manges LLP         Interested Party, The
                          Parent Company,                                                                  310-8451 ext.                                     Kroger Co. / LIVE
                          LLC                                                                              999
                          Lucky's Market    20-10166    Hearing             10491427   Brett Fallon        (302)           Morris James LLP                  Creditor, Tamiami
                          Parent Company,                                                                  888-6888 ext.                                     Investment/Buffalo
                          LLC                                                                                                                                Ridge / LIVE
                          Lucky's Market    20-10166    Hearing             10491949   Moshe Fink          (212)           Weil Gotshal & Manges LLP         Interested Party, The
                          Parent Company,                                                                  310-8293 ext.                                     Kroger Co. / LIVE
                          LLC                                                                              00
                          Lucky's Market    20-10166    Hearing             10497009   Emma Fleming        (212)           Hahn & Hessen LLP                 Creditor, The Unoffical
                          Parent Company,                                                                  478-7200 ext.                                     Committee of
                          LLC                                                                                                                                Unsecured Creditors /
                                                                                                                                                             LIVE
                          Lucky's Market    20-10166    Hearing             10493226   Timothy Fox         (302)           Office of the United States       U.S. Trustee, Timothy J.
                          Parent Company,                                                                  573-6491 ext.   Trustee                           Fox / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10489462   H. Timothy Gillis   (904)           Shutts & Bowen, LLP               Interested Party,
                          Parent Company,                                                                  899-9952 ext.                                     Southeastern Grocers,
                          LLC                                                                                                                                Inc. and Samson Merger
                                                                                                                                                             Sub, LLC. / LIVE
                          Lucky's Market    20-10166    Hearing             10489158   Ronald Gold         (513)           Frost Brown Todd LLC              Creditor, Washington
                          Parent Company,                                                                  651-6156 ext.                                     Prime Group Inc. / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10491941   Brett M.            (302)           Richards, Layton & Finger, P.A.   Interested Party, The
                          Parent Company,                                              Haywood             651-7700 ext.                                     Kroger Co. / LISTEN
                          LLC                                                                                                                                ONLY
                          Lucky's Market    20-10166    Hearing             10496213   Leslie C.           (302)           Ballard Spahr LLP                 Creditor, Brixmor
                          Parent Company,                                              Heilman             252-4446 ext.                                     Operating Partnership
                          LLC                                                                                                                                LP, et al. / LIVE
                          Lucky's Market    20-10166    Hearing             10493128   R. Karl Hill        (302)           Seitz, Van Ogtrop & Green, P.A.   Creditor, US Bank
                          Parent Company,                                                                  888-7605 ext.                                     Equipment Rental / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10493149   Jarret P.           (302)           Duane Morris LLP                  Creditor, Pinnacll
                          Parent Company,                                              Hitchings           657-4900 ext.                                     Assurance / LIVE
                          LLC
Serenia Taylor ext. 855                                                      CourtConfCal2009                                                                                Page 2 of 6
                          Lucky's Market    20-10166
                                                       Case  20-10166-JTD
                                                        Hearing
                                                                            Doc 553     Filed 03/30/20
                                                                                  Patrick J.
                                                                            10494476              (646)
                                                                                                                     PageDebtwire
                                                                                                                          3 of 6                              Interested Party,
                          Parent Company,                                              Holohan              412-5336 ext.                                     Debtwire / LISTEN
                          LLC                                                                                                                                 ONLY
                          Lucky's Market    20-10166    Hearing             10496707   R. Hunter            (423)           Baker Donelson et al.             Interested Party, Dollar
                          Parent Company,                                              Humphries            756-2010 ext.                                     General Corporation /
                          LLC                                                                                                                                 LIVE
                          Lucky's Market    20-10166    Hearing             10493013   Paul Huygens         (702)           Province                          Creditor, Unsecured
                          Parent Company,                                                                   685-5555 ext.                                     Creditors Committee /
                          LLC                                                                                                                                 LIVE
                          Lucky's Market    20-10166    Hearing             10493016   Mark Indelicato      (212)           Hahn & Hessen LLP                 Creditor, Unsecured
                          Parent Company,                                                                   478-7320 ext.                                     Creditors Committee /
                          LLC                                                                                                                                 LIVE
                          Lucky's Market    20-10166    Hearing             10494178   David S. Jennis      (813)           David Jennis, P.A. d/b/a Jennis   Creditor, Greenleaf
                          Parent Company,                                                                   229-2800 ext.   Law Firm                          Capitol / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10494782   Susan E.             (302)           Law Office of Susan E. Kaufman,   Creditor, Washington
                          Parent Company,                                              Kaufman              472-7420 ext.   LLC                               Prime Group, Inc. / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10493010   Sanjuro Kietlinski   (786)           Province                          Creditor, Unsecured
                          Parent Company,                                                                   760-8629 ext.                                     Creditors Committee /
                          LLC                                                                                                                                 LIVE
                          Lucky's Market    20-10166    Hearing             10490680   Shelley A.           (302)           Elliott Greenleaf                 Interested Party, Publix
                          Parent Company,                                              Kinsella             384-9403 ext.                                     Supermarkets / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10490732   David M. Klauder     (302)           Bielli & Klauder, LLC             Interested Party, Bow
                          Parent Company,                                                                   803-4600 ext.                                     Sharon / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10491413   Carl Kunz, III       (302)           Morris James LLP                  Creditor, Snyder
                          Parent Company,                                                                   888-6800 ext.                                     Construction, Inc. / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10496460   Robert L.            (212)           Kelley Drye & Warren LLP          Creditor, Benderson
                          Parent Company,                                              LeHane               808-7573 ext.                                     Development / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10493206   Michael Leto         (917)           Alvarez & Marsal                  Debtor, Lucky's Market
                          Parent Company,                                                                   748-6360 ext.                                     Parent Company, LLC /
                          LLC                                                                                                                                 LIVE
                          Lucky's Market    20-10166    Hearing             10489451   Peter H. Levitt      (305)           Shutts & Bowen, LLP               Interested Party, South
                          Parent Company,                                                                   415-9447 ext.                                     Easterns Grocers, Inc.
                          LLC                                                                                                                                 and Samson Merger
                                                                                                                                                              Sub, LLC. / LIVE
                          Lucky's Market    20-10166    Hearing             10490776   Stephanie C.         (813)           Trenam Law                        Creditor, Publix Super
                          Parent Company,                                              Lieb                 227-7469 ext.                                     Market / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10496636   Erno Lindner         (423)           Baker Donelson et al.             Interested Party, Dollar
                          Parent Company,                                                                   209-4206 ext.                                     General Corporation /
                          LLC                                                                                                                                 LISTEN ONLY
                          Lucky's Market    20-10166    Hearing             10493294   Zhao Liu             (302)           The Rosner Law Group LLC          Bidder, Dave's
                          Parent Company,                                                                   777-1111 ext.                                     Supermarket, Inc. / LIVE
                          LLC

Serenia Taylor ext. 855                                                      CourtConfCal2009                                                                                 Page 3 of 6
                          Lucky's Market    20-10166   Case  20-10166-JTD
                                                        Hearing             Doc 553
                                                                                  JustinFiled
                                                                            10496837    Markley03/30/20
                                                                                                   (302)           PageMcCarter
                                                                                                                        4 of 6 & English                     Client, Southeastern
                          Parent Company,                                                                 984-6300 ext.                                      Groceriers Inc. / LISTEN
                          LLC                                                                                                                                ONLY
                          Lucky's Market    20-10166    Hearing             10477843   Rachel B.          (302)           Monzack Mersky McLaughlin &        Creditor, Dania Live
                          Parent Company,                                              Mersky             656-8162 ext.   Browder, PA                        1748, LLC, Blade's 95th
                          LLC                                                                                                                                Owner, LLC and
                                                                                                                                                             Kimco-Peters Co. Ltd. /
                                                                                                                                                             LIVE
                          Lucky's Market    20-10166    Hearing             10493065   Kathleen M.        (302)           Smith, Katzenstein & Jenkins LLP   Interested Party, Aldi /
                          Parent Company,                                              Miller             652-8400 ext.                                      LIVE
                          LLC                                                                             230
                          Lucky's Market    20-10166    Hearing             10493267   Scott Moses        (212)           Peter J. Solomon Company           Debtor, Lucky's Market
                          Parent Company,                                                                 508-1675 ext.                                      Parent Company, LLC /
                          LLC                                                                                                                                LIVE
                          Lucky's Market    20-10166    Hearing             10492998   Lucian Murley      (302)           Saul Ewing Arnstein & Lehr LLP     Creditor, Kentucky
                          Parent Company,                                                                 421-6898 ext.                                      Teachers' Retirement
                          LLC                                                                                                                                System / LIVE
                          Lucky's Market    20-10166    Hearing             10496675   Dan Nieser         (423)           Baker Donelson et al.              Interested Party, Dollar
                          Parent Company,                                                                 756-2010 ext.                                      General Corporation /
                          LLC                                                                                                                                LIVE
                          Lucky's Market    20-10166    Hearing             10496370   Leslie Pappas      (571)           Bloomberg Law                      Interested Party,
                          Parent Company,                                                                 319-2280 ext.                                      Bloomberg Law /
                          LLC                                                                                                                                LISTEN ONLY
                          Lucky's Market    20-10166    Hearing             10493136   Perry Pastula      (616)           Dunn, Schouten & Snoap, P.C.       Interested Party, Oryana
                          Parent Company,                                                                 538-6380 ext.                                      Food Cooperative / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10493008   Morgan L.          (302)           Womble Bond Dickinson ( US )       Creditor, Unsecured
                          Parent Company,                                              Patterson          252-4326 ext.   LLP                                Creditors Committee /
                          LLC                                                                                                                                LIVE
                          Lucky's Market    20-10166    Hearing             10494540   Andy Pillari       (720)           Andy Pillari                       Debtor, Lucky's Market
                          Parent Company,                                                                 378-9161 ext.                                      Parent Company, LLC /
                          LLC                                                                                                                                LIVE
                          Lucky's Market    20-10166    Hearing             10493015   Mark Powers        (212)           Hahn & Hessen LLP                  Creditor, Unsecured
                          Parent Company,                                                                 478-7200 ext.                                      Creditors Committee /
                          LLC                                                                                                                                LIVE
                          Lucky's Market    20-10166    Hearing             10496413   David P. Primack   (302)           McElroy, Deutsch, Mulvaney &       Creditor, Landlords
                          Parent Company,                                                                 300-4515 ext.   Carpenter, LLP                     Quadrant Wheat Ridge
                          LLC                                                                                                                                Corners, LLC &
                                                                                                                                                             University Centre, LLC /
                                                                                                                                                             LIVE
                          Lucky's Market    20-10166    Hearing             10496512   Laurel D. Roglen   (302)           Ballard Spahr LLP                  Creditor, Brixmor
                          Parent Company,                                                                 252-4465 ext.                                      Property Group, Realty
                          LLC                                                                                                                                Income Corporation,
                                                                                                                                                             ARC LCORLF001 TLF
                                                                                                                                                             (Orlando), / LIVE
                          Lucky's Market    20-10166    Hearing             10493285   Frederick B.       (302)           The Rosner Law Group LLC           Bidder, Dave's
                          Parent Company,                                              Rosner             777-1111 ext.                                      Supermarket, Inc. / LIVE
                          LLC



Serenia Taylor ext. 855                                                      CourtConfCal2009                                                                                 Page 4 of 6
                          Lucky's Market    20-10166   Case  20-10166-JTD
                                                        Hearing             Doc 553
                                                                                  JamesFiled
                                                                            10494245    E.   03/30/20
                                                                                                 (317)             PageRubin
                                                                                                                        5 of&6Levin, P.C.                   Interested Party, James
                          Parent Company,                                              Rossow Jr.         860-2893 ext.                                     Rossow / LIVE
                          LLC
                          Lucky’s Market    20-10166    Hearing             10491933   Zachary Shapiro    (302)           Richards, Layton & Finger, P.A.   Interested Party, The
                          Parent Company,                                                                 651-7819 ext.                                     Kroger Co. / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10494256   Adam Smith         (317)           Rubin & Levin, P.C.               Interested Party, Adam
                          Parent Company,                                                                 860-2877 ext.                                     Smith / LISTEN ONLY
                          LLC
                          Lucky's Market    20-10166    Hearing             10493034   J. Kate Stickles   (302)           Cole Schotz P.C.                  Creditor, Seritage &
                          Parent Company,                                                                 651-2001 ext.                                     SRC Finance / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10494226   Sabrina            (512)           Streusand, Landon, Ozburn &       Client, Captive-Aire /
                          Parent Company,                                              Streusand          236-9901 ext.   Lemmon, LLP                       LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10496541   Vincent F.         (302)           Law 360                           Media, Law 360 /
                          Parent Company,                                              Sullivan           437-5542 ext.                                     LISTEN ONLY
                          LLC
                          Lucky's Market    20-10166    Hearing             10492981   Theodore J.        (302)           Ferry Joseph PA                   Interested Party,
                          Parent Company,                                              Tacconelli         575-1555 ext.                                     Schnuck Markets, Inc. /
                          LLC                                                                                                                               LISTEN ONLY
                          Lucky's Market    20-10166    Hearing             10489439   William F.         (302)           McCarter & English                Interested Party, South
                          Parent Company,                                              Taylor, Jr.        984-6310 ext.                                     Easterns Grocers, Inc.
                          LLC                                                                                                                               and Samson Merger
                                                                                                                                                            Sub, LLC. / LIVE
                          Lucky's Market    20-10166    Hearing             10490728   Julie B. Teicher   (248)           Maddin, Hauser, Roth & Heller,    Creditor, Snyder
                          Parent Company,                                                                 351-7059 ext.   P.C.                              Construction Inc. / LIVE
                          LLC
                          Lucky's Market    20-10166    Hearing             10494579   Amanda Terr        (214)           Polsinelli                        Debtor, Lucky's Market
                          Parent Company,                                                                 661-5564 ext.                                     Parent Company, LLC /
                          LLC                                                                                                                               LIVE
                          Lucky's Market    20-10166    Hearing             10495020   Luis Toro          (954)           Province                          Creditor, Official
                          Parent Company,                                                                 388-1708 ext.                                     Committee of
                          LLC                                                                                                                               Unsecured Creditors /
                                                                                                                                                            LISTEN ONLY
                          Lucky's Market    20-10166    Hearing             10480072   Caryn Wang         (404)           Polsinelli PC                     Debtor, Lucky's Market
                          Parent Company,                                                                 253-6000 ext.                                     Parent Company, LLC /
                          LLC                                                                                                                               LIVE
                          Lucky's Market    20-10166    Hearing             10480069   Christopher A.     (302)           Polsinelli PC                     Debtor, Lucky's Market
                          Parent Company,                                              Ward               507-3910 ext.                                     Parent Company, LLC /
                          LLC                                                                                                                               LIVE
                          Lucky's Market    20-10166    Hearing             10494496   Maria Woods        (720)           Maria Woods                       Debtor, Lucky's Market
                          Parent Company,                                                                 378-9172 ext.                                     Parent Company, LLC /
                          LLC                                                                                                                               LIVE
                          Lucky's Market    20-10166    Hearing             10493195   Charles Woolley    (312)           Askounis & Darcy, PC              Creditor, U.S. Bank /
                          Parent Company,                                                                 784-2400 ext.                                     LIVE
                          LLC
                          Luckys Market     20-10166    Hearing             10497088   Becky A. Yerak     (312)           Wall Street Journal               Interested Party,
                          Parent Company,                                                                 543-1306 ext.                                     Wallstreet Journal /
                          LLC                                                                                                                               LISTEN ONLY
Serenia Taylor ext. 855                                                      CourtConfCal2009                                                                               Page 5 of 6
                          Lucky's Market    20-10166
                                                       Case  20-10166-JTD
                                                        Hearing
                                                                            Doc 553
                                                                            10493114
                                                                                        Filed 03/30/20
                                                                                  Jeffrey Zawadzki (212)
                                                                                                            PageHahn
                                                                                                                 6 of& 6Hessen LLP   Creditor, Committee of
                          Parent Company,                                                          478-7252 ext.                     Unsecured Creditors /
                          LLC                                                                                                        LISTEN ONLY




Serenia Taylor ext. 855                                                      CourtConfCal2009                                                       Page 6 of 6
